In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00050-CR
                                                ______________________________
 
 
                                 JAMES OWEN SPURLOCK,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                      On Appeal from the 402nd
Judicial District Court
                                                             Wood County, Texas
                                                       Trial Court
No. 19,457-2006 
 
                                                    
                                              
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                     MEMORANDUM 
OPINION
 
            James Owen Spurlock was convicted of
aggravated sexual assault of disabled individual Elizabeth Brooke Alfred, and
was sentenced to twenty years’ imprisonment. 
Spurlock has filed a single brief, in which he raises an issue common to
all of his appeals.[1]  He argues that the trial court committed
reversible error in denying his post-conviction motion for DNA testing.
            We addressed this issue in detail in
our opinion of this date on Spurlock’s appeal in cause number
06-11-00049-CR.  For the reasons stated
therein, we likewise conclude that error has not been shown in this case.
            We affirm the trial court’s
judgment.
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date
Submitted:          August 22, 2011
Date
Decided:             September 2, 2011
 
Do
Not Publish




[1]Spurlock
appeals from another conviction of aggravated sexual assault of Joy Lauren
Thomas, a disabled individual, in our cause number 06-11-00049-CR.